Exhibit 5.a Law Office of Steven R. Skirvin 136 E. South Temple, Suite 1650 Salt Lake City, Utah84111 T: 801.901.4300 F: 801.901.4128 Email: steve@skirvinlaw.net August 18, 2016 Board of Directors Anfield Acquisitions, Inc. 679 Saratoga Chase Dr. Saratoga Springs, Utah 84045 Re: Registration Statement on Form S-1 for Anfield Acquisitions, Inc., a Nevada Corporation (the "Company") Dear Ladies and Gentlemen: This opinion is submitted pursuant to the applicable rules of the Securities and Exchange Commission with respect to the registration of 5,000,000 shares for public sale of the Company's common stock, $.001 par value, to be sold by the issuer. In connection therewith, I have examined and relied upon original, certified, conformed, or other copies of the following documents: i. The Articles of Incorporation of the Company; ii. The original and Amended Registration Statements and the Exhibits thereto; and iii. Such other documents and matters of law, as I have deemed necessary for the expression of the opinion herein contained. In all such examinations, I have assumed the genuineness of all signatures on original documents, and the conformity to the originals or certified documents of all copies submitted to me as conformed, or other copies. In passing upon certain corporate records and documents of the Company, I have necessarily assumed the correctness and completeness of the statements made or included therein by the Company, and I express no opinion thereon. As to the various questions of fact material to this opinion, I have relied, to the extent I deemed reasonably appropriate, upon representations or certificates of officers or directors of the Company and upon documents, records and instruments furnished to me by the Company, without verification except where such verification was readily ascertainable. Based on the foregoing, I am of the opinion that the Shares will upon the effectiveness of the registration and the issuance of the shares be duly and validly issued, duly authorized and fully paid and non-assessable. Board of Directors Anfield Acquisitions, Inc. August 18, 2016 Page 2 This opinion is limited to the laws of the State of Nevada and federal law as in effect on the date of the effectiveness of the registration statement, exclusive of state securities and blue-sky laws, rules and regulations, and to all facts as they presently exist. I hereby consent to the filing of this opinion as an exhibit to the Amended Registration Statement and to the use of my name under the caption "Interests of Named Experts and Counsel " in the prospectus comprising part of the Registration Statement. Very truly yours, /s/ Steven R. Skirvin Steven R. Skirvin
